Exhibit 10.2

 

ASSIGNMENT

 

This Assignment is made as of the 1st day of June, 2011 by INLAND REAL ESTATE
ACQUISITIONS, INC., an Illinois corporation (“Assignor”) to and for the benefit
of INLAND DIVERSIFIED CHARLOTTE PERIMETER WOODS, L.L.C., a Delaware limited
liability company (“Assignee”).

 

Assignor does hereby sell, assign, transfer, set over and convey unto Assignee
all of its right, title and interest as Purchaser under that certain Purchase
and Sale Agreement dated December 23, 2010, as amended (the “Agreement”) by and
between Perimeter Woods Retail SAE, LLC, a North Carolina limited liability
company and Perimeter Woods Development, LLC, a North Carolina limited liability
company (collectively, “Seller”) and Assignor for the sale and purchase of the
property commonly known as Perimeter Woods Shopping Center, Charlotte, North
Carolina.

 

Assignor represents and warrants that it is the Purchaser under the Agreement,
and that it has not sold, assigned, transferred, or encumbered such interest in
any way to any other person or entity.  By acceptance hereof, Assignee accepts
the foregoing assignment and agrees, from and after the date hereof, to
(i) perform all of the obligations of Purchaser under the Agreement, and
(ii) indemnify, defend, protect and hold Assignor harmless from and against all
claims and liabilities arising under the Agreement.

 

IN WITNESS WHEREOF, Assignor and Assignee have executed this instrument as of
the date first written above.

 

 

ASSIGNOR:

 

 

 

INLAND REAL ESTATE ACQUISITIONS, INC.

 

an Illinois corporation

 

 

 

By:

/s/ Sharon Anderson-Cox

 

Name:

Sharon Anderson-Cox

 

As Its:

VP

 

 

 

ASSIGNEE:

 

 

 

INLAND DIVERSIFIED CHARLOTTE PERIMETER WOODS, L.L.C., a Delaware limited
liability company

 

 

 

By:   Inland Diversified Real Estate Trust, Inc., its sole member

 

 

 

By:

/s/ Steven T. Hippel

 

Name:

Steven T. Hippel

 

Its:

Treasurer

 

--------------------------------------------------------------------------------